DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method of decoding a two-dimension point cloud from a bit-stream, method of encoding a two-dimensional point cloud in a bitstream; a device including the limitations of obtaining, from the bit stream, a frame of pixels and a matrix of two-dimension coordinates in said frame representative of an unfolded grid, said matrix being obtained by mapping a regular grid according to a dense mapping operator that decreases the number of unused pixels of the frame for said two-dimension point cloud; determining an un-mapping operator as a piecewise bilinear interpolator parameterized with said matrix.  The closet prior art is directed towards Cohen et al., (U.S. Pub. No. 20180053324 A1). Cohen discloses a method for encoding a point cloud representing a scene using an encoding including a processor in communication with a memory includes steps of fitting a parameterized surface onto the point cloud having input points representing locations in a three-dimensional space, generating model parameters from the parameterized surface. The prior art of record fails to explicitly disclose, suggest or render obvious the method of decoding a two-dimension point cloud from a bit-stream, method of encoding a two-dimension point cloud or device as with the limitations highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486